Exhibit 10.33

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

WILLIS LEASE FINANCE CORPORATION

 

AND

 

WILLIS ENGINE FUNDING LLC

 

SERVICING AGREEMENT

 

Dated as of September 12, 2002

 

 

ALL RIGHT, TITLE AND INTEREST IN AND TO THIS AGREEMENT ON THE PART OF WILLIS
ENGINE FUNDING LLC HAS BEEN ASSIGNED TO AND IS SUBJECT TO A SECURITY INTEREST IN
FAVOR OF THE BANK OF NEW YORK, AS INDENTURE TRUSTEE, UNDER AN INDENTURE DATED AS
OF SEPTEMBER 12, 2002 FOR THE BENEFIT OF THE PERSONS REFERRED TO THEREIN.

 

--------------------------------------------------------------------------------


 

SERVICING AGREEMENT

 

This Servicing Agreement, dated as of September 12, 2002 (the “Agreement”) is
entered into by and between Willis Lease Finance Corporation (the “Servicer”)
and Willis Engine Funding LLC (the “Issuer”).

 

RECITALS

 

A.            Pursuant to the Contribution and Sale Agreement (the “Contribution
and Sale Agreement”), dated as of September 12, 2002 between the Servicer and
the Issuer, the Servicer as the Seller will sell from time-to-time to the Issuer
certain Eligible Engines, Lease Agreements and other Contributed Assets.

 

B.            Pursuant to the Series 2002-1 Supplement (the “Series 2002-1
Supplement”), dated as of September 12, 2002, between the Issuer and The Bank of
New York, as Indenture Trustee (the “Indenture Trustee”), to the Indenture (the
“Indenture”), dated as of September 12, 2002, between the Issuer and the
Indenture Trustee, the Class A Note Purchase Agreement and the Class B Note
Purchase Agreement, the Issuer is selling to the purchasers therein described
its Series 2002-1 Class A Notes (the “2002-1 A Notes”) in a maximum original
principal amount of $180,000,000 and its Series 2002-1 Class B Notes (the
“2002-1 B Notes” and, together with the 2002-1 A Notes, the “Notes”) in a
maximum original principal amount of $20,000,000.

 

C.            From time-to-time, the Issuer and the Indenture Trustee may enter
into additional supplements to the Indenture (each such supplement, together
with the Series 2002-1 Supplement, each a “Supplement”) providing for the
issuance of additional Series.

 

D.            In consideration for the Servicing Fee provided in the applicable
Supplement, the Servicer agrees to undertake certain obligations set forth
herein.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01  Definitions.

 

Except as otherwise specified, capitalized terms used herein shall have the
meanings set forth in the Series 2002-1 Supplement, the Indenture and the
Contribution and Sale Agreement, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neutral gender of such terms.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE SERVICER

 

The Servicer hereby represents and warrants to the Issuer as of the Effective
Date (unless otherwise indicated herein) that:

 

2

--------------------------------------------------------------------------------


 

Section 2.01  Corporate Organization and Authority.

 

The Servicer:

 

(a)           is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation;

 

(b)           has all requisite power and authority and all necessary licenses
and permits to own and operate its properties and to carry on its business as
now conducted (except where the failure to have such licenses and permits could
not individually or in the aggregate (i) have a material adverse effect on the
business or financial condition of the Servicer; or (ii) impair the
enforceability of any of its obligations under this Agreement and the
transactions contemplated hereby);

 

(c)           is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in each jurisdiction where the character of
its properties or the nature of its activities makes such qualification
necessary (except where the failure to be so qualified or in good standing would
not individually or in the aggregate (i) have a material adverse effect on the
business or financial condition of the Servicer; or (ii) impair the
enforceability of any of the obligations under this Agreement and the
transactions contemplated hereby); and

 

(d)           has duly authorized, executed and delivered this Agreement and all
other documents delivered in connection herewith, and this Agreement is the
legal, valid and binding obligation of the Servicer enforceable against the
Servicer in accordance with the terms hereof except as enforcement of such terms
may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the rights of creditors generally and by equitable principles
(regardless of whether such enforcement is in a proceeding in equity or at law).

 

Section 2.02  Pending Litigation.

 

There are no actions, suits, proceedings, investigations or injunctive or other
orders pending, or, to the knowledge (after due inquiry) of the Servicer,
threatened, against or affecting the Servicer or any subsidiary in or before any
court, governmental authority or agency or arbitration board or tribunal which,
individually or in the aggregate, involve the possibility of materially and
adversely affecting the properties, business, or financial condition of the
Servicer and its subsidiaries, or the ability of the Servicer to perform its
obligations under this Agreement.  The Servicer is not in default with respect
to any order of any court, governmental authority or agency or arbitration board
or tribunal.

 

Section 2.03  No Material Event.

 

No event has occurred which materially adversely affects the Servicer’s
operations, including, but not limited to, its ability to perform its
obligations hereunder.

 

3

--------------------------------------------------------------------------------


 

Section 2.04  Transactions Legal and Authorized.

 

This Agreement:

 

(a)           has been duly authorized by all necessary corporate action on the
part of the Servicer, and does not and will not require any stockholder
approval, or approval or consent of any trustee or holders of any indebtedness
or obligations of the Servicer, except as has been obtained;

 

(b)           is within the corporate powers of the Servicer; and

 

(c)           is legal and will not conflict with, result in any material breach
in any of the provisions of, constitute a default under, or result in the
creation of any lien upon any property of the Servicer under the provisions of,
any agreement, charter instrument, by-law or other instrument to which the
Servicer is or will be a party or by which it or its property may be bound or
result in the violation of any law, regulation, rule, order or judgment
applicable to the Servicer or its properties, or any order to which the Servicer
or its properties is subject, or of any government or governmental agency or
authority.

 

Section 2.05  Governmental Consent.

 

No consent, approval or authorization of, or filing registration or
qualification with, any governmental authority is or will be necessary or
required on the part of the Servicer in connection with the execution, delivery
and performance of this Agreement.

 

Section 2.06  Compliance with Law.

 

The Servicer:


 


(A)           IS NOT IN VIOLATION OF ANY LAWS, ORDINANCES, GOVERNMENTAL RULES OR
REGULATIONS OR COURT ORDERS TO WHICH IT IS SUBJECT;


 


(B)           HAS NOT FAILED TO OBTAIN ANY LICENSES, PERMITS, FRANCHISES OR
OTHER GOVERNMENTAL AUTHORIZATIONS NECESSARY TO THE OWNERSHIP OF ITS PROPERTY OR
TO THE CONDUCT OF ITS BUSINESS, THE ABSENCE OF WHICH WOULD MATERIALLY AND
ADVERSELY AFFECT THE PROPERTIES, BUSINESS OR CONDITION OF THE SERVICER AND ITS
SUBSIDIARIES OR THE ABILITY OF THE SERVICER TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT; AND

 

(c)           is not in violation in any respect of any material term of any
agreement, charter instrument, by-law or other instrument to which it is a party
or by which it may be bound, which violation might, individually or in the
aggregate, materially adversely affect the business or condition of the Servicer
and its subsidiaries.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

 

ADMINISTRATION AND SERVICING OF COLLATERAL

 

Section 3.01  Responsibilities of Servicer; Appointment of Servicer.

 

(a)           General Responsibilities.    The Servicer, with respect to all
Lease Agreements, Contributed Engines and any other Collateral, as an
independent contractor acting solely as an agent for the Issuer, shall:

 

(i)            manage, service, administer, collect and enforce the rights of
the Issuer or each Owner Trust, as the case may be, under the Lease Agreements,
the Contributed Engines and any insurance policies required by the Lease
Agreements to be maintained or otherwise maintained with respect to the
Contributed Engines (the “Insurance Policies”),

 

(ii)           enforce the Indenture Trustee’s security interest in the Lease
Agreements, the Contributed Engines or any other Collateral,

 

(iii)          hold, sell and re-lease the Contributed Engines upon the
expiration or other termination of the related Lease Agreement,

 

(iv)          hold, sell and the re-lease the Contributed Engines transferred to
the Issuer not subject to Lease Agreements,

 

(v)           maintain (or cause to be maintained) all Insurance Policies, in
full force and effect,

 

(vi)          maintain (or cause to be maintained) and re-condition the
Contributed Engines,

 

(vii)         collect and post all payments made on account of Lease Agreements
and respond to all inquiries of obligors under Lease Agreements (“Lessees”),

 

(viii)        investigate delinquencies, account for collections and furnish
monthly and annual statements to the Indenture Trustee with respect to
distributions,

 

(ix)           provide to the Noteholders appropriate federal income tax
information,

 

(x)            collect and remit any sales, use, property and other taxes due
with respect to the Contributed Engines to the appropriate taxing authorities,

 

(xi)           take all commercially reasonable efforts to maintain the
perfected security interest of the Indenture Trustee in the Lease Agreements,
the Contributed Engines and the other items of Collateral,

 

(xii)          subject to the limitations set forth in this Agreement, have full
power and authority to carry out the obligations imposed upon it by this
Agreement in any manner that it may deem necessary or desirable, including the
delegation of such responsibilities to a

 

5

--------------------------------------------------------------------------------


 

subservicer chosen with due care; provided, however, that no such delegation
shall relieve the Servicer of liability hereunder,

 

(xiii)         at all times act in accordance with the provisions of each Lease
Agreement, and observe and comply with all requirements of law applicable to it,

 

(xiv)        at all times hold itself out to the public and to the parties with
whom it deals as acting as an agent of the Issuer,

 

(xv)         except as permitted by the terms of any Lease Agreement, not take
any action which would result in the interference with the Lessee’s right to
quiet enjoyment of the Contributed Engines subject to the Lease Agreement during
the term thereof, and

 

(xvi)        maintain its customary practices regarding internal credit rating
and underwriting standards.

 

Without limiting the generality of the foregoing, the Servicer, as agent for the
Issuer, shall, and is hereby irrevocably authorized and empowered by the Issuer
(subject to the standard of care set forth in Section 3.02 and to the
representations and covenants set forth in Section 5.12) to, execute and deliver
on behalf of the Issuer all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Lease Agreements and the other Collateral as shall be permitted
under the terms of this Agreement and, in addition, to evidence that any item is
not included in the Collateral.

 

(b)           Specific Responsibilities.    The Servicer (whether acting alone
or through a subservicer), acting as an agent of the Issuer, shall perform the
duties imposed upon it by Section 3.01(a)(i) in the following manner:

 

(i)            Enforcement Actions Against the User.  The Servicer shall sue to
enforce or collect upon the Lease Agreements if the Servicer believes that such
enforcement or collection suits are reasonably likely to increase the amount
ultimately collected on the Lease Agreements and the Issuer has delivered to the
Servicer its prior written consent to such action.  Upon the commencement of
such a legal proceeding, the Issuer shall, at the request of the Servicer,
assign such Lease Agreement to the Servicer for purposes of collection only.  In
any such proceeding, the Servicer shall have the right, with the prior written
consent of the Issuer, to (1) settle any such proceeding, (2) compromise any
claims brought by a Lessee against the Servicer and (3) give a general release
in connection with any proceeding by or against the Lessee arising out of or in
connection with a Lease Agreement.  The Servicer shall be entitled to receive
prompt reimbursement for extraordinary out-of-pocket expenses payable pursuant
to Section 3.04 and incurred in connection with the enforcement and collection
of a Lease Agreement to the extent provided from funds on deposit in the Trust
Account from time-to-time; provided, however, that the Servicer shall incur such
out-of-pocket expenses only if the Servicer, in its commercially reasonable
judgment, believes that the incurrence of such expense is reasonably likely to
increase the net amount ultimately collected on such Lease Agreement after
giving effect to such out-of-pocket expenses;

 

(ii)           Enforcement of Recourse Against Third Parties.  Except as
hereinafter provided, and in each case with the prior written consent of the
Issuer, the Servicer shall exercise

 

6

--------------------------------------------------------------------------------


 

any rights of recourse against third parties that exist with respect to any
Lease Agreement in accordance with standards it applies in servicing aircraft
engine lease agreements held for its own account.  In any such proceeding, the
Servicer, as agent of the Issuer, shall have the right, with the prior written
consent of the Issuer, to (x) settle any such proceeding, (y) compromise any
claims brought by a Lessee against the Servicer or the Issuer and (z) give a
general release in connection with any proceeding by or against the Lessee
arising out of or in connection with a Lease Agreement.  In exercising such
recourse rights, the Servicer is authorized on the Issuer’s and the Indenture
Trustee’s behalf to reassign the Lease Agreement to the Person against whom
recourse exists to the extent necessary, and on the terms set forth, in the
document creating such recourse rights.  Except as hereinafter provided, the
Servicer will not reduce or diminish such recourse rights, unless (i) the Lease
Agreement is in default, or the Servicer reasonably believes that a default is
imminent, (ii) the Issuer delivers its prior written consent and (iii) the
Servicer believes, in its good faith judgment, that such reduction or diminution
in recourse rights is reasonably likely to maximize the net amount ultimately
collected on such Lease Agreement after giving effect to reimbursement of any
extraordinary out-of-pocket expenses payable pursuant to Section 3.04 and
incurred by the Servicer in connection with the reduction or diminution of such
recourse rights;

 

(iii)          Voluntary Prepayments  by Lessees.  The Servicer may grant to the
Lessee under any Lease Agreement any rebate, refund or adjustment that the
Servicer, in its commercially reasonable judgment, believes is required because
of a prepayment of a Lease Agreement; provided, however, that the Servicer will
not permit any rescission or cancellation of any Lease Agreement, nor will it
take any action with respect to any Lease Agreement which is reasonably likely
to materially impair the rights of the Noteholders, the Indenture Trustee or the
Issuer in the Lease Agreement or the related Contributed Engine or the proceeds
thereof without the prior written consent of the Issuer and the Indenture
Trustee.  The Servicer shall direct the Lessee to remit any such prepayment
amount directly to the Trust Account.  For purposes of this subparagraph (iii),
a voluntary prepayment is any prepayment by a Lessee not required pursuant to
the terms of the related Lease Agreement;

 

(iv)          Waiver and Modifications to Lease Agreement.  The Servicer, as
agent of the Issuer, may, in each case with the prior written consent of the
Issuer and subject to the limitations set forth in this subparagraph (iv),
waive, modify or vary any term of any Lease Agreement or consent to the
postponement of strict compliance with any such terms if, in the Servicer’s
commercially reasonable judgment, such waiver, modification, variation or
postponement is reasonably likely to maximize the net amount which will be
ultimately realized from such Lease Agreement or the value of the related
Contributed Engine after giving effect to the reimbursement of any extraordinary
out-of-pocket expenses payable pursuant to Section 3.04 and incurred by the
Servicer in connection therewith.  With respect to the foregoing, the following
conditions and limitations shall apply with respect to any waivers,
modifications, variations or postponements granted pursuant to this
subparagraph (iv):

 

(A)          the Servicer shall not forgive any payment under a Lease Agreement
unless (1) (x) the Lease Agreement is in default, or the Servicer believes that
such default is imminent, and (y) the Servicer believes, in its commercially
reasonable judgment, that the forgiveness of the payments is reasonably likely
to maximize the net amount ultimately collected on such Lease Agreement after
giving effect to the reimbursement of any extraordinary

 

7

--------------------------------------------------------------------------------


 

out-of-pocket expenses payable pursuant to Section 3.04 and incurred by the
Servicer in connection therewith or (2) only under the circumstances required by
the Contribution and Sale Agreement, the Servicer either (x) repurchases such
Lease Agreement by depositing an amount equal to the Warranty Purchase Amount of
such Lease Agreement in the Trust Account or (y) provides a substitute
qualifying Lease Agreement for such Lease Agreement prior to the effective date
of any such forgiveness; and

 

(B)           the Servicer shall not enter into any agreement which would have
the effect of releasing the Lessee from its obligations pursuant to a Lease
Agreement or of releasing the security interest in the related Contributed
Engines except (a) to the extent provided in the Lease Agreement or (b) in
connection with a prepayment contemplated in Section 3.01 (b)(iii) hereof;

 

(v)           Acceleration of Lease Agreement After Lease Agreement Default. 
Notwithstanding any provision to the contrary contained in this Agreement, the
Servicer may with the prior written consent of the Issuer exercise any right
under a Lease Agreement to accelerate the unpaid payments due or to become due
under a Lease Agreement; provided, however, that the Servicer shall not
accelerate any Scheduled Payment unless permitted to do so by the terms of the
related Lease Agreement and under applicable law;

 

(vi)          Reserved.

 

(vii)         Remarketing.  In the event that the Servicer as an agent of the
Issuer reclaims possession of Contributed Engines from a Lessee in the
enforcement of or upon termination of any Lease Agreement, the Servicer shall
sell, re-condition and/or re-lease each such Contributed Engine consistent with
the standard of care set forth in Section 3.02.  The foregoing is subject to the
provision that the Servicer shall not expend funds in connection with any repair
or re-conditioning or towards the repossession of such Contributed Engines
unless such repair and/or repossession is reasonably likely to increase the
amount realized from such Contributed Engines by an amount greater than the
amount of such expenses.  On an Engine by Engine basis, the Servicer shall be
entitled to withdraw and apply funds from the Engine Reserve Account for the
purpose of any permitted repair or reconditioning of such Engine hereunder
(provided that the Lease Agreement relating to such Engine permits the lessor
thereunder to retain maintenance reserves under such Lease Agreement upon
termination of such Lease Agreement);

 

(viii)        Collection of Payments.  The Servicer shall direct all Lessees to
remit payments to the Trust Account; and

 

(ix)           Billing of Lease Agreement Payments.  As of the initial Transfer
Date, the Servicer shall implement a system for mailing periodic invoices, which
may be in electronic form, for Lease Agreement payments directly to the Lessees.

 

Notwithstanding any other provision of this Agreement to the contrary, the
Servicer shall at all times observe the servicing standard set forth in
Section 3.02 hereto.

 

(c)           Credit Policies.  The Servicer shall follow such credit policies
with respect to the leasing of the Contributed Engines not subject to a Lease
Agreement in accordance with the

 

8

--------------------------------------------------------------------------------


 

standard of care set forth in Section 3.02 and, subject to such credit policies,
the Servicer may in its sole discretion as agent for the Issuer determine and
approve the creditworthiness of any lessee (though the Servicer makes no
representation or warranty to the Issuer, the Indenture Trustee or the
Noteholders as to the solvency or financial stability of any lessee).

 

(d)           Prosecution of Claims.  The Servicer as an agent of the Issuer may
institute and prosecute claims against the manufacturers of, sellers of, or
Persons having repaired such Contributed Engines as the Servicer may consider
advisable for breach of warranty or representation, any defect in condition,
design, operation, fitness or repair, or any other nonconformity with the terms
of manufacture, sale or repair, as applicable.

 

(e)           Maintenance and Repair.  The Servicer as agent for the Issuer
shall maintain and repair (or cause to be maintained and repaired) each
Contributed Engine in accordance with the standard of care set forth in
Section 3.02 and, in the case of Contributed Engines subject to a Lease
Agreement, in accordance with the terms of the related Lease Agreement.  On an
Engine by Engine basis, the Servicer shall be entitled to withdraw and apply
funds from the Engine Reserve Account for the purpose of any permitted repair or
reconditioning of such Engine hereunder.

 

(f)            Capital Improvements.  The Servicer as agent for the Issuer shall
make (or cause to be made) any capital improvements to any Contributed Engine
that are necessary to conform with applicable governmental, manufacturer or
industry standards and may make (or cause to be made) any capital improvements
to any Contributed Engine that are otherwise desirable in the Servicer’s
reasonable opinion.

 

(g)           Lost or Destroyed Engines.  If any Contributed Engine suffers a
Casualty Loss (as defined in the Indenture), the Servicer, as agent for the
Issuer, shall remit to the Trust Account the Casualty Proceeds, if any,
therefrom.

 

(h)           Maintenance of Insurance.  The Servicer, as agent for the Issuer,
shall maintain or cause to be maintained contingent liability insurance in an
amount representing coverage of at least $500,000,000 and otherwise with
coverage and with terms and conditions consistent with industry practices.

 

(i)            The Issuer hereby appoints Willis Lease Finance Corporation as
the initial Servicer under this Agreement.  The term of such appointment shall
commence on the Effective Date and shall terminate on the date on which the
Servicer or the Issuer receives a notice of termination pursuant to Section 7.02
hereof.

 

Section 3.02  Standard of Care.

 

In entering into, managing, administering, servicing, enforcing and making
collections on the Lease Agreements, the Contributed Engines and the other items
of Collateral as agent for the Issuer pursuant to this Agreement, the Servicer
will employ such servicing procedures as are prudent and customary in the
industry for lease agreements or aircraft engines of a type similar to the
Contributed Engines and in any event employ not less than that degree of skill
and care that the Servicer exercises with respect to any similar aircraft
engines or lease agreements owned by it.  The Servicer shall maintain all state
and federal licenses and franchises necessary for it to

 

9

--------------------------------------------------------------------------------


 

perform its servicing responsibilities hereunder, shall not materially impair
the rights of the Issuer, the Indenture Trustee or the Noteholders in any Lease
Agreement, the related Contributed Engines or payments therefrom, except as
expressly permitted herein, and shall comply in all material respects with all
applicable federal and state laws and regulations.

 

Section 3.03  Maintenance of Rights in Collateral.

 

The Servicer shall record documents with the FAA and shall file the UCC
financing statements and other documents or instruments set forth in
Section 2.03 of the Contribution and Sale Agreement within the time frames set
forth therein and thereafter will file such additional UCC financing statements
and continuation statements and assignments and other documents or instruments
so that the security interest in favor of the Indenture Trustee in the
Collateral will be perfected by such filings with the appropriate UCC filing
offices and other Governmental Authorities.

 

Section 3.04  Costs of Servicing; Servicing Fee.

 

Except with respect to funds withdrawn and applied by the Servicer pursuant to
Sections 6.03 and 6.04 hereof, all costs of administering and servicing the
Collateral in the manner required by this Agreement shall be borne by the
Servicer.  As compensation to the Servicer for its servicing of the Collateral,
the Servicer will be entitled to receive the Servicing Fee as set forth in the
related Supplements from amounts on deposit in the Trust Account.  Such
Servicing Fee shall be paid at the times and in the priority set forth in the
Supplements.  The Servicer shall also be entitled to receive reimbursement of
extraordinary out-of-pocket expenses incurred by the Servicer in connection with
its activities hereunder which have been authorized by the Administrative Agent.

 

Section 3.05  Servicer Report.

 

On or prior to each Determination Date, provided however, no later than 1:00
P.M. (New York City time), the Servicer shall deliver a written Servicer Report,
substantially in the form of Exhibit A hereto, to the Indenture Trustee and the
Rating Agency, if any.

 

Section 3.06  Reserved.

 

Section 3.07  Other Information.

 

The Servicer shall, at the Indenture Trustee’s reasonable written request,
furnish to the Indenture Trustee from time-to-time such information and make
such calculations as may be relevant to the performance of the Indenture
Trustee’s duties as set forth in the Indenture.

 

Section 3.08  Issuer to Cooperate.

 

(a)           Upon the Issuer’s written consent to any enforcement of any
remedies or rights provided by the Lease Agreements on its behalf by the
Servicer, the Issuer shall thereafter upon written request of the Servicer
execute and deliver to the Servicer any court pleadings, requests for trustee’s
sale or other documents necessary with respect to any such enforcement. 
Together with such documents or pleadings, the Servicer shall deliver to the
Issuer a certificate of a

 

10

--------------------------------------------------------------------------------


 

servicing officer requesting that such pleadings or documents be executed by the
Issuer and certifying as to the reason such documents or pleadings are required.

 

(b)           The Issuer shall furnish the Servicer with any powers of attorney
and other documents necessary or appropriate to enable the Servicer to carry out
its duties and to exercise its authority hereunder.

 

(c)           If in any action or legal proceeding it is held that the Servicer
may not enforce a Lease Agreement on the ground that the Servicer is not a real
party in interest or a holder entitled to enforce the Lease Agreement, then the
Indenture Trustee and the Issuer shall, at the Servicer’s request and expense,
take such steps as the Servicer deems reasonably necessary and shall have been
set forth in writing to the Indenture Trustee or the Issuer, as appropriate, to
enforce the Lease Agreement, including bringing suit in the name of the Issuer,
the Indenture Trustee, or on behalf of the Noteholders, as appropriate.

 

Section 3.09  Gross Revenues.

 

As of any date of determination, at least 66.67% of the Servicer’s gross
revenues shall be derived from the ownership, leasing or trading of, and
management for third parties of, aircraft engines, other power producing
engines, air frames and related equipment.

 

Section 3.10  Remarketing of Engines; Designation of Re-Leasing.

 

(a)           The Servicer as agent for the Issuer shall use reasonable efforts
to sell or re-lease any Contributed Engine upon the expiration or early
termination of a Lease Agreement relating to a Contributed Engine (unless the
Lessee shall have exercised the purchase option under such Lease Agreement and
made payment therefor) on the best terms then available.  Any such sale or
re-lease of Contributed Engines shall be conducted in accordance with the
standards set forth in Section 3.02.  In the event that the Servicer receives
more than one offer for the sale or re-lease of a Contributed Engine, the
Servicer will be required to select the sale or re-lease proposal which, in its
reasonable judgment, is most likely to maximize the total future proceeds.

 

(b)           Any re-lease of a Contributed Engine shall be designated by the
Servicer as such.  Upon such designation, the Servicer shall amend the List of
Lease Agreements and, if necessary, all applicable UCC financing statements and
other filings, as appropriate and shall record the Lease Agreement related to
such Engine with the FAA and any other applicable Governmental Authorities.

 

Section 3.11  Assignment of Lease Agreements.

 

Except as set forth in a Lease Agreement, the Servicer shall not, without the
prior written consent of the Issuer and the consent of a Global Requisite
Majority of Noteholders, enter into any agreement which permits a Lessee to
assign its obligations under such Lease Agreement.

 

Section 3.12  Interest Rate Hedge Agreements.

 

The Servicer on behalf of the Issuer may enter into Interest Rate Hedge
Agreements on such terms as the Issuer may approve.  The Servicer will not enter
into any Interest Rate Hedge

 

11

--------------------------------------------------------------------------------


 

Agreement under which the Issuer assumes liability without the consent of a
Global Requisite Majority, other than any Interest Rate Hedge Agreement in
effect on the Transfer Date, which consent shall not be unreasonably withheld.

 

Section 3.13  Evidence of Insurance.

 

The Servicer will provide confirmation of the renewal of the insurance required
by Section 3.01(a)(i) and (v) and Section 3.01(h) hereof annually and will
forward copies of all certificates evidencing cancellation, nonrenewal,
expiration, replacement or renewal to the Indenture Trustee, promptly after
receipt.

 

Section 3.14  Servicer Advances.

 

All extraordinary out-of-pocket payments payable pursuant to Section 3.04 and
made by the Servicer hereunder which have been authorized by the Administrative
Agent shall constitute a “Servicer Advance” and be reimbursable to the Servicer
from funds on deposit in the Trust Account prior to any distributions pursuant
to the Supplements.

 

Section 3.15  Lessee Acknowledgements.

 

On each Transfer Date, the Servicer as agent for the Issuer shall send to each
Lessee under each Lease Agreement that will be the subject of a Loan a written
certificate in substantially the form as may be required in the relevant Lease
Supplement or such other form as may be agreed by the Administration Agent.

 

ARTICLE IV

 

INDEMNIFICATION

 

Section 4.01  Indemnification.

 

The Servicer agrees to indemnify and hold harmless the Issuer, the
Administrative Agent, the Indenture Trustee, the Noteholders and their
respective directors, officers, employees and agents (each, an “Indemnified
Party”) against any and all liabilities, claims, losses, damages, penalties,
costs and expenses (including costs of defense and legal fees and expenses)
which may be incurred or suffered by such Indemnified Party (except to the
extent caused by gross negligence or willful misconduct on the part of the
Indemnified Party) in connection with any action provided for in this Agreement,
including those provided in Sections 3.08 and 5.06 hereof, and otherwise arising
out of, or based upon, a breach by the Servicer of its obligations under this
Agreement or any other Related Document or any information certified in any
schedule, Servicer Report or other document delivered by the Servicer being
untrue in any material respect as of the date of such certification; provided
that the foregoing indemnity shall in no way be deemed to impose on the Servicer
any obligation to make any payment with respect to principal or interest on the
Notes or to reimburse the Issuer for any payments on account of the Notes.  The
obligations of the Servicer under this Section shall survive the termination of
this Agreement, the resignation or removal of the Indenture Trustee (to the
degree that such claim arose prior to the date of such resignation or removal),
and the termination of the Servicer pursuant to the terms hereof.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS OF THE SERVICER

 

Section 5.01  Existence of the Servicer.

 

On and after the Effective Date, and subject to the next succeeding paragraph,
the Servicer will keep in full force and effect its existence, rights and
franchise as a corporation under the laws of its jurisdiction of incorporation
and will preserve its qualification to do business as a foreign corporation in
each jurisdiction to the extent necessary to protect the validity and
enforceability of the Collateral or to permit performance of the Servicer’s
obligations under this Agreement where the absence of such qualification would
materially and adversely affect the properties, business or condition of the
Servicer and its subsidiaries or the ability of the Servicer to perform its
obligations under this Agreement.

 

On and after the Effective Date, the Servicer shall not merge or consolidate
with another Person unless (i) the surviving entity, if not the Servicer, shall
execute and deliver to the Issuer and the Indenture Trustee, in form and
substance satisfactory to each of them, (x) an instrument expressly assuming all
of the obligations of the Servicer hereunder, and (y) an opinion of counsel to
the effect that such entity has effectively assumed the obligations of the
Servicer hereunder, that all conditions precedent provided for in this Agreement
relating to such transaction have been complied with, that in the opinion of
such counsel, all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary fully to
preserve and protect the interest of the Issuer and the Indenture Trustee in the
Collateral, and reciting the details of such filings, or stating that no such
action shall be necessary to preserve and protect such interest, (ii) the
Guarantor shall acknowledge to the Indenture Trustee in writing that the
Guaranty remains in full force and effect, (iii) immediately after giving effect
to such transaction, no Servicer Event of Default, and no event which, after
notice or lapse of time, or both, would become a Servicer Event of Default shall
have occurred and be continuing, (iv) the surviving entity shall have a minimum
net worth of not less than the amount which the Servicer was required to
maintain immediately prior to such transfer pursuant to Section 7.01(ix),
(v) the Servicer shall deliver to the Indenture Trustee a letter from the Rating
Agency, if any, to the effect that such consolidation, merger or succession will
not result in a downgrading of the rating of any Notes, if such a rating existed
immediately prior to such consolidation, merger or succession and (vi) at least
66.67% of the surviving entity’s gross revenues must be derived from the
ownership, leasing and trading of, and management for third parties of, aircraft
engines, other power producing engines, airframes and related equipment.

 

Section 5.02  Limitation on Liability of the Servicer and Others.

 

(a)           Neither the Servicer nor any of the directors, officers, employees
or agents of the Servicer shall incur any liability to the Issuer, the Indenture
Trustee or the Noteholders, for any reasonable action taken or not taken in good
faith pursuant to the terms of this Agreement with respect to any portion of the
Collateral; provided, however, that this provision shall not protect the
Servicer or any such Person against any breach of representations or warranties
made by it herein or in any certificate delivered in conjunction with the
purchase of the Notes or for any liability that would otherwise be imposed by
reason of willful misfeasance or gross negligence in

 

13

--------------------------------------------------------------------------------


 

the performance of its duties hereunder or by reason of reckless disregard of
obligations and duties hereunder.

 

(b)           Except as provided in this Agreement, the Servicer shall not be
under any obligation to appear in, prosecute, or defend any legal action that
shall not be incidental to its duties to service the Collateral in accordance
with this Agreement, and that in its opinion may involve it in any extraordinary
expense or liability; provided, however, that the Servicer may undertake, at its
expense, any reasonable action that it may deem necessary or desirable in
respect of this Agreement and the rights and duties of the parties to this
Agreement and the interests of the Noteholders under this Agreement.

 

(c)           Subject to Section 5.02(a), the Servicer and any director or
officer or employee or agent of the Servicer may rely in good faith on the
advice of counsel, outside accounting firm or other agent selected by it with
due care or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising hereunder.

 

Section 5.03  Servicer Not to Resign or be Removed.

 

On and after the Effective Date, the Servicer shall not resign from the
servicing obligations and duties hereby imposed on it except in connection with
an assignment permitted by Section 8.02 or upon determination that such
obligations or duties hereunder are no longer permissible under applicable law. 
Any such determination permitting the resignation of the Servicer shall be
evidenced by an Opinion of Counsel, in form and substance satisfactory to the
Control Party, to such effect delivered to the Indenture Trustee.

 

Except as provided in Sections 7.02 and 8.02, the Servicer shall not be removed
or be replaced as Servicer with respect to the Collateral or any portion
thereof.

 

No resignation or removal of the Servicer shall in any event become effective
until the successor Servicer shall have assumed the Servicer’s servicing
responsibilities and obligations in accordance with Section 7.03.

 

Section 5.04  Financial and Business Information.

 

On and after the initial Transfer Date, the Servicer shall deliver to the
Issuer, the Indenture Trustee and each Noteholder:

 

(a)           promptly upon their becoming available, but in no event later than
120 days, in the case of the Forms 10-K, and 60 days, in the case of the Forms
10-Q after the end of the period covered by such Form, one copy of each annual
report to shareholders, reports on Forms 8-K, 10-K, and 10-Q, proxy statement,
registration statement, prospectus and notices filed with or delivered to any
securities exchange, the Securities and Exchange Commission or any successor
agencies, in each case relating to the Servicer or the Notes;

 

(b)           immediately upon any officer of the Servicer becoming aware of the
existence of any condition or event which constitutes (or with the passage of
time and/or the giving of notice would constitute) a Servicer Event of Default,
a written notice describing its nature and period of existence and what action
the Servicer is taking or proposes to take with respect thereto;

 

14

--------------------------------------------------------------------------------


 

(c)           written notice of the following, promptly upon the Servicer’s
becoming aware of such events or conditions:

 

(i)            any proposed or pending investigation of it by any Governmental
Authority or agency, or

 

(ii)           any court or administrative proceeding which individually or in
the aggregate involves a likelihood of material and adverse effect upon the
properties, business, profits or condition (financial or otherwise) of the
Servicer, a written notice specifying the nature of such investigation or
proceeding and what action the Servicer is taking or proposes to take with
respect thereto and evaluating its merits;

 

(d)           immediately upon becoming aware of the existence of any condition
that would constitute a Servicer Event of Default with respect to any item of
the Collateral, a written notice describing its nature and period of existence
and what action the Servicer is taking or proposes to take with respect thereto;
and

 

(e)           upon written request, the Servicer shall furnish to the Issuer,
the Indenture Trustee and the Administrative Agent, within five (5) Business
Days of receipt of such request: a list of all Contributed Engines and related
Lease Agreements held as part of the Collateral as of the end of the most recent
Collection Period and with reasonable promptness, any other data and information
which may be reasonably requested from time-to-time.

 

Section 5.05  Officer’s Certificates.

 

With each set of documents delivered pursuant to Section 5.04(a) the Servicer
will deliver an Officer’s Certificate substantially in the form of Exhibit B
hereto stating (i) that the officer signing such Officer’s Certificate has
reviewed the relevant terms of this Agreement and has made, or caused to be made
under such officer’s supervision, a review of the activities of the Servicer
during the period covered by the statements then being furnished, (ii) that the
review has not disclosed the existence of any Servicer Event of Default or, if a
Servicer Event of Default exists, describing its nature and what action the
Servicer has taken and is taking with respect thereto, and (iii) that on the
basis of such review the officer signing such certificate is of the opinion that
during such period the Servicer has serviced the Collateral in compliance with
the procedures hereof except as described in such certificate.

 

Section 5.06  Inspection.

 

On and after the initial Transfer Date, the Servicer shall make available to the
Issuer, the Indenture Trustee, the Noteholders or their respective duly
authorized representatives, attorneys or auditors the accounts, records and
computer systems maintained by the Servicer with respect to the Collateral at
such times during normal operating hours as the Indenture Trustee shall
reasonably request which do not unreasonably interfere with the Servicer’s
normal operations or customer or employee relations.  Nothing in this
Section 5.06 shall affect the obligation of the Servicer to observe any
applicable law or contract prohibiting disclosure of information, and the
failure of the Servicer to provide access to information as a result of such
obligation shall not constitute a breach of this Section 5.06.  All reasonable
out-of-pocket expenses incurred during the exercise of any rights by any Person
under this Section 5.06 during the continuance of a

 

15

--------------------------------------------------------------------------------


 

Servicer Event of Default (or any condition or event which with the giving of
notice or the lapse of time or both would become a Servicer Event of Default)
shall be paid by the Servicer.

 

Section 5.07  Servicer Records.

 

On or before the initial Transfer Date, the Servicer will indicate in its
records that it is servicing and administering the Collateral in its capacity as
Servicer hereunder, at the request and for the benefit of the Issuer and subject
to the provisions of the Indenture.

 

Section 5.08  No Bankruptcy Petition Against the Issuer.

 

The Servicer covenants and agrees it will not, prior to the date that is one
year and one day after the payment in full of the Notes and all other amounts
owing pursuant to the Indenture, institute against, or join any other Person in
instituting against, the Issuer, any bankruptcy, reorganization, receivership,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under any federal or state bankruptcy or similar law.  This Section 5.08 shall
survive the termination of this Agreement.

 

Section 5.09  Compliance with Lease Agreements.

 

The Servicer will comply with, and shall cause each of its Affiliates to comply
with, all of their respective covenants and agreements contained in each of the
Lease Agreements to which it is a party or by which it is bound.

 

Section 5.10  Annual Independent Public Accountants’ Servicing Report.

 

On or before April 30 of each year, beginning April 30, 2003, the Servicer at
its expense shall cause a firm of independent public accountants to furnish a
statement to the Indenture Trustee to the effect that such firm has examined
certain documents and records relating to the servicing of the Collateral and
the reporting requirements with respect thereto with respect to the prior
calendar year and that, on the basis of such examination, the allocation of
payments has been made in compliance with this Agreement, except for (i) such
exceptions as such firm shall believe to be immaterial and (ii) such other
exceptions as shall be set forth in such statement.

 

Section 5.11  Liens.

 

The Servicer agrees not to create, incur, assume or grant, or suffer to exist,
directly or indirectly, any lien, security interest, pledge or hypothecation of
any kind on or concerning the Collateral, including the Lease Agreements and
Contributed Engines, title thereto or any interest therein or in this Agreement
to any Person other than the Indenture Trustee, except for Permitted
Encumbrances.  The Servicer will promptly take or cause to be taken such actions
as may be necessary to discharge any such lien in accordance with the standards
set forth in Section 3.02.

 

Section 5.12  Non-Consolidation with Issuer.

 

The Servicer represents, warrants and covenants to take the following actions to
maintain its existence separate and apart from any other Person:

 

16

--------------------------------------------------------------------------------


 

(a)           maintain books of account in accordance with generally accepted
accounting principles and maintain its accounts, books and records separate from
any other person or entity; provided, that the Issuer’s assets and liabilities
may be included in a consolidated financial statement issued by an affiliate of
the Issuer; provided, however, that any such consolidated financial statement
will make clear that the Issuer’s assets are not available to satisfy the
obligations of such affiliate;

 

(b)           not commingle its funds or assets with those of any other entity;

 

(c)           hold its assets in its own name;

 

(d)           conduct its business solely in its own name;

 

(e)           pay its own liabilities out of its own funds and assets;

 

(f)            observe all corporate formalities;

 

(g)           maintain an arm’s-length relationship with its affiliates;

 

(h)           not assume or guarantee or become obligated for the debts of the
Issuer or any Owner Trust or hold out its credit as being available to satisfy
the obligations of the Issuer or any Owner Trust except with respect to (i)
obligations in connection with the Guaranty in connection with its capacity as
the Seller and (ii) obligations in connection with Lessees arising by operation
of law under Eligible Leases with respect to which the consent of such Lessees
has not been obtained prior to the transfer of such Eligible Leases to the
Issuer in connection with its capacity as the Seller;

 

(i)            allocate fairly and reasonably overhead or other expenses that
are properly shared with the Issuer, including without limitation, shared office
space, and use separate stationery, invoices and checks from the Issuer;

 

(j)            identify and hold itself out as separate and distinct from the
Issuer and will not hold the Issuer out as a division or part of itself;

 

(k)           correct any known misunderstanding regarding the Issuer’s separate
identity from it;

 

(l)            not enter into, or be a party to, any transaction with the Issuer
or its affiliates, except in the ordinary course of its business and on terms
which, are intrinsically fair and are no less favorable to it than would be
obtained in a comparable arms-length transaction with an unrelated third party;
and

 

(m)          not pay the salaries of the Issuer’s employees, if any.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VI

 

PAYMENTS RELATING TO THE COLLATERAL

 

Section 6.01  Direction to Lessees.

 

On or prior to each Transfer Date, the Servicer, as agent for the Issuer, shall
mail a notice to each Lessee under the Lease Agreements contributed to the
Issuer pursuant to the Contribution and Sale Agreement on such Transfer Date
informing such Lessee that all payments with respect to such Lease Agreements
made on or after such Transfer Date, including, without limitation, all
Scheduled Payments, Maintenance Reserve Payments and Security Deposits should be
submitted directly to the Trust Account; provided, however, that such notice
shall provide that any indemnification payments and liability insurance payments
shall not be deposited in the Trust Account but shall be paid directly to the
person entitled to such indemnification or insurance payment.

 

Section 6.02  Trust Account.

 

(a)           Promptly upon receipt thereof (but in no event later than two (2)
Business Days after receipt), the Servicer, as agent for the Issuer, shall
deposit into the Trust Account those amounts that have been remitted to the
Servicer that the Servicer ascertains to be Scheduled Payments, prepayments and
other payments, including but not limited to, Engine Revenues, Sales Proceeds or
Casualty Proceeds in respect of any of the Eligible Engines; provided, however,
that indemnification payments and liability insurance payments received by the
Servicer shall not be deposited in the Trust Account but shall be paid directly
to the person entitled to such indemnification or insurance payment; provided,
further, that the Servicer shall not be obligated to remit all, or any portion
of, the foregoing amount from which the Servicer shall be entitled hereunder to
reimburse itself for Servicer Advances.

 

(b)           Promptly upon receipt thereof (but in no event later than two (2)
Business Days after receipt), the Servicer shall deposit into the Trust Account
the aggregate Warranty Purchase Amount due and payable by the Seller pursuant to
the Contribution and Sale Agreement.

 

(c)           Notwithstanding the foregoing, the Servicer shall not be obligated
to deposit the amounts set forth in Sections 6.02(a) or (b) in respect of Lease
Agreements and the related Contributed Engines for which the Warranty Purchase
Amount or prepayment has been deposited previously and may deduct from amounts
otherwise payable by it to the Trust Account, or request in writing the
Indenture Trustee to deduct from the Trust Account and pay to the Servicer, an
amount equal to amounts previously deposited by the Servicer or a subservicer
into the Trust Account but which are later determined by the Servicer to have
resulted from mistaken deposits.

 

(d)           By not later than each Determination Date, the Servicer, as agent
for the Issuer, shall instruct in writing the Indenture Trustee to allocate all
Collections and Prepayments for the related Collection Period then on deposit in
the Trust Account to each Series Account (provided, however, that the Servicer
shall instruct in writing the Indenture Trustee to allocate any Maintenance
Reserve Payments and Security Deposits directly to each Engine Reserve Account

 

18

--------------------------------------------------------------------------------


 

and Security Account, respectively, for each Series) by specifically identifying
such Collections and Prepayments (and such Maintenance Reserve Payments and
Security Deposits) to a particular Eligible Engine and then instructing in
writing the Indenture Trustee to allocate all of such amounts to the
Series Account, the Engine Reserve Account and the Security Deposit Account for
the Series of which such Eligible Engine is pledged.  In addition, the Servicer
shall instruct in writing the Indenture Trustee to allocate any earnings on
Eligible Investments in the Trust Account to the Series Account for each Series
then Outstanding in the same proportion as the ratio of the Outstanding
Obligations of such Series to the Aggregate Outstanding Obligations.

 

(e)           The Servicer shall maintain accurate records of the source of each
payment received by it or deposited into the Trust Account in order to allocate
such payment to the Series to which it relates, if more than one Series is
outstanding.

 

Section 6.03  Engine Reserve Account.

 

The Servicer shall maintain records that will identify amounts on deposit in the
Engine Reserve Account subaccount to a specific Eligible Engine.  The Servicer,
as agent for the Issuer, shall be entitled to withdraw and apply funds from the
Engine Reserve Account for the payment of maintenance expenses with respect to
the related Eligible Engine or otherwise in accordance with the terms of the
applicable Lease Agreement with respect to the related Eligible Engine;
provided, however, that so long as a Servicer Default is then in effect, the
Issuer shall not be entitled to instruct the Servicer to make such withdrawal
except upon presentation of supporting documentation reasonably determined by
the Administrative Agent to comply with the terms of the applicable Lease
Agreement (which shall evidence such determination by written instrument
delivered to the Indenture Trustee).

 

Section 6.04  Security Deposit Account.

 

The Servicer shall maintain records that will identify amounts on deposit in the
Security Deposit Account subaccount to a specific Eligible Engine.  The
Servicer, as agent for the Issuer, shall be entitled to withdraw and apply funds
from the Security Deposit Account in accordance with the terms of the applicable
Lease Agreement with respect to the related Eligible Engine; provided, however,
that so long as a Servicer Default is then in effect, the Issuer shall not be
entitled to instruct the Servicer to make such withdrawal except upon
presentation of supporting documentation reasonably determined by the
Administrative Agent to comply with the terms of the applicable Lease Agreement
(which shall evidence such determination by written instrument delivered to the
Indenture Trustee).

 

Section 6.05  Investment of Monies Held in the Trust Account, Series Account,
Engine Reserve Account, Restricted Cash Account and the Security Deposit
Account.

 

The Servicer shall direct the Indenture Trustee to invest the amounts on deposit
in the Trust Account, the Series Account, the Engine Reserve Account, the
Restricted Cash Account and the Security Deposit Account as provided in
Section 304 of the Indenture.  Investment Earnings on Eligible Investments in
the Series Account shall be available for distribution on each Payment Date in
accordance with the provisions of the related Supplement.  Investment Earnings
on Eligible Investments in the Restricted Cash Account, the Engine Reserve
Account and the

 

19

--------------------------------------------------------------------------------


 

Security Deposit Account shall be retained in such Account and shall be
distributed in accordance with the provisions of the Indenture and the related
Supplements.

 

ARTICLE VII

 

SERVICER EVENTS OF DEFAULT; TERMINATION

 

Section 7.01  Servicer Events of Default.

 

The following events and conditions shall constitute “Servicer Events of
Default” upon their occurrence at any time on or after the initial Transfer
Date:

 

(i)            failure on the part of the Servicer to remit to the Indenture
Trustee any amount required to be remitted under this Agreement within the time
period required under this Agreement; provided, however that the failure of the
Indenture Trustee to accept any remittance from the Servicer shall not
constitute a Servicer Event of Default;

 

(ii)           failure on the part of the Servicer to deliver to the appropriate
party any financial statement or management report required to be delivered
under this Agreement within fifteen (15) Business Days of when required to be
delivered under this Agreement;

 

(iii)          (A) failure on the part of the Servicer to deliver a Servicer
Report within five (5) Business Days of the date required pursuant to
Section 3.05 hereof or (B) the Servicer delivers a Servicer Report which is
materially incorrect and the Servicer fails to correct such inaccuracy for a
period of five (5) Business Days after the earlier of (x) the Servicer becoming
aware of such inaccuracy or (y) the giving of written notice of such inaccuracy
(I) to the Servicer by the Indenture Trustee or (II) to the Servicer and the
Indenture Trustee by a Global Requisite Majority of Noteholders;

 

(iv)          failure on the part of the Servicer duly to observe or perform in
any material respect any other of its respective covenants or agreements in this
Agreement which failure continues unremedied for a period of thirty (30) days
after the earlier of (x) any officer of the Servicer becoming aware of such
failure or (y) the giving of written notice of such failure (I) to the Servicer
by the Indenture Trustee or (II) to the Servicer and the Indenture Trustee by a
Global Requisite Majority of Noteholders;

 

(v)           if any representation or warranty of the Servicer made in this
Agreement or in any certificate or other writing delivered pursuant hereto or
any other Related Documents is incorrect in any material respect as of the time
when the same shall have been made;

 

(vi)          the entry by a court having jurisdiction in the premises of (A) a
decree or order for relief in respect of the Servicer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (B) a decree or order adjudging the
Servicer bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization of the Servicer, or arrangement or adjustment of the
Servicer’s assets, of or in respect of the Servicer under any applicable federal
or state law, or appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator, or other similar official of the Servicer or of any
substantial part of its property, or ordering the winding-up or liquidation of
the

 

20

--------------------------------------------------------------------------------


 

affairs of the Servicer, and the continuance of any such decree or order for
relief or any such other decree or order unstayed and in effect for a period of
ninety (90) consecutive days;

 

(vii)         the commencement by the Servicer of a voluntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization, or
other similar law or of any other case or proceeding to be adjudicated a
bankrupt or insolvent, or the consent by the Servicer to the entry of a decree
or order for relief in respect of the Servicer in an involuntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against the Servicer, or the filing by the
Servicer of a petition or answer or consent seeking reorganization or relief
under any applicable federal or state law, or the consent by the Servicer to the
filing of such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or similar
official of the Servicer or of any substantial part of its property, or the
making by the Servicer of an assignment for the benefit of creditors, or the
failure by the Servicer to pay its debts generally as they become due, or the
taking of corporate action by the Servicer in furtherance of any such action;

 

(viii)        any assignment by the Servicer, or any attempt by the Servicer to
assign its duties or rights hereunder, except as specifically permitted
hereunder;

 

(ix)           Tangible Net Worth of the Willis Companies shall at any time be
less than the sum of: (i)  $75,000,000; plus (ii) if positive, 75% of the
cumulative Net Income of the Willis Companies for each fiscal quarter earned
from and after December 31, 2000 (without any deduction for net losses for any
fiscal quarter); plus (iii) 75% of the net proceeds received by Servicer from
the issuance of common stock or preferred stock of Servicer after January 1,
2001;

 

(for purposes of this clause (ix), the following terms shall have the following
meanings:

 

“Intangible Assets” shall mean all assets which would be classified as
intangible assets under GAPP consistently applied, including without limitation,
goodwill (whether representing the excess of cost over book value of assets
acquired or otherwise), patents, trademarks, trade names, copyrights,
franchises, and deferred charges (including, without limitation, unamortized
debt discount and expense, organization costs, and research and development
costs).  For purposes of this definition, prepayments of taxes, license fees and
other expenses shall not be deemed Intangible Assets.

 

“Net Income” shall mean net income of the Willis Companies after taxes,
determined in accordance with GAAP.

 

“Net Worth” shall mean, at any particular time, all amounts in conformity with
GAAP, that would be included as stockholder’s equity on a consolidated balance
sheet of the Willis Companies excluding other comprehensive income or loss
resulting from the implementation of SFAS 133.

 

“Subsidiary” shall mean a corporation or other entity the shares of stock or
other equity interests of which having ordinary voting power (other than stock
or other equity interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation are at the time owned, or the management of

 

21

--------------------------------------------------------------------------------


 

which is otherwise controlled, directly or indirectly through one or more
intermediaries or both, by the Servicer.

 

“Tangible Net Worth” shall mean Net Worth minus Intangible Assets.

 

“Willis Companies” shall mean the Servicer and its consolidated Subsidiaries.

 

(x)            failure on the part of the Servicer to maintain a total
debt-to-equity ratio of less than or equal to 5.0 to 1.0;

 

(xi)           failure on the part of the Servicer to maintain an EBIT Ratio
equal to at least 1.20 to 1.0 on a rolling four (4) quarter basis;

 

(xii)          occurrence of an “Event of Default” (as defined in the related
agreements) under any debt obligations of the Servicer (other than debt
obligations which are nonrecourse to the credit of the Servicer) in an amount
greater than $5,000,000;

 

(xiii)         the Servicer is consolidated with, merged with, or sells its
properties and assets substantially as an entity to another entity, unless the
Servicer is the surviving entity;

 

(xiv)        Reserved;

 

(xv)         Charles F. Willis, IV ceases to be either an officer or director of
the Servicer; provided, however, that a Servicer Event of Default shall not have
occurred if in the event of the death or disability of Charles F. Willis, IV,
the Servicer notifies the Administrative Agent and takes the appropriate action
as specified by the Administrative Agent, but in no event later than 90 days
after such death or disability; or

 

(xvi)        the Servicer shall fail to own one hundred percent of the
beneficial ownership of the Issuer.

 

Prior to the declaration of a Servicer Event of Default, as provided in Section
7.01 above, a Global Requisite Majority of Noteholders may waive in writing any
past Servicer Event of Default.  Upon any such written waiver, any such Servicer
Event of Default shall be deemed to have been cured.  No such waiver shall
extend to any subsequent or other Servicer Event of Default or impair any right
consequent to it.

 

Section 7.02  Termination.

 

If a Servicer Event of Default, except for a Servicer Event of Default as
described in Section 7.0 l(xvi), shall have occurred and be continuing, the
Indenture Trustee shall, following the request of a Global Requisite Majority of
Noteholders, give written notice to the Servicer and the Issuer of the
termination of all of the rights and obligations of the Servicer under this
Agreement.  On the receipt by the Servicer of such written notice and the
acceptance by a successor Servicer (the “Successor Servicer”) of its
appointment, all rights and obligations of the Servicer under this Agreement,
including without limitation the Servicer’s right hereunder to receive Servicing
Fees accruing subsequent to such termination date, shall cease and the same
shall pass to and be vested in, and assumed by, the Successor Servicer pursuant
to and under this

 

22

--------------------------------------------------------------------------------


 

Agreement.  The Successor Servicer is hereby authorized and empowered to execute
and deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, any
and all other instruments or things necessary or appropriate to effect the
purposes of such notice of termination.

 

Notwithstanding any other provision of this Agreement, the provisions of this
Agreement are terminable by the Issuer, with or without cause and without regard
to whether a Servicer Event of Default has occurred, upon thirty (30) day’s
prior written notice to the Servicer; provided, however, that any such
termination shall require the prior written consent of the Indenture Trustee.

 

Section 7.03  Appointment of Successor.

 

(a)           After the date on which the Servicer has received a notice of
termination pursuant to Section 7.02, the Indenture Trustee shall, at the
direction of a Global Requisite Majority of Noteholders, appoint a Successor
Servicer designated by such Global Requisite Majority of Noteholders.

 

(b)           Pending appointment of a Successor Servicer hereunder, the
Indenture Trustee shall prepare the Servicer Report in accordance with
Section 3.05 hereof.  So long as the Indenture Trustee actually prepares such
Servicer Report, the Indenture Trustee shall be entitled to receive as
additional compensation the Servicing Fee set forth in Section 3.04 hereof. 
Nothing contained in this Section 7.03(b) shall be construed to require the
Indenture Trustee to perform any other obligation of the Servicer set forth in
this Agreement.

 

Section 7.04  Servicer to Cooperate.

 

The Servicer hereby agrees to cooperate with the Successor Servicer appointed in
accordance with Section 7.02 or Section 7.03 hereof, as applicable, in effecting
the termination and transfer of the responsibilities and rights of the Servicer
hereunder to the Successor Servicer, including, without limitation, the
execution and delivery of assignments of UCC financing statements, and the
transfer to the Successor Servicer for administration by it of all cash amounts
then held by the Servicer or thereafter received with respect to the
Collateral.  The Servicer hereby agrees to transfer to any Successor Servicer
its electronic records and all other records, correspondence and documents
relating to the Collateral in the manner and at such times as the Successor
Servicer shall reasonably request.  The Servicer hereby designates the Successor
Servicer its agent and attorney-in-fact to execute transfers of UCC financing
statements and any other filings or instruments which may be necessary or
advisable to effect such transfer of the Servicer’s responsibilities and rights
hereunder.

 

Section 7.05  Remedies Not Exclusive.

 

Nothing in the preceding provisions of this Article VII shall be interpreted as
limiting or restricting the rights or remedies which the Issuer, any Owner
Trust, the Indenture Trustee, the Noteholders, the Indemnified Parties or any
other Person would otherwise have at law or in equity against the Servicer on
account of the breach or violation of any provision of this Agreement, including
without limitation the right to recover full and complete damages on account
thereof to the extent not inconsistent with Section 5.02 hereof.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

ASSIGNMENT

 

Section 8.01  Assignment to Indenture Trustee.

 

It is understood that this Agreement and all rights of the Issuer hereunder will
be assigned by the Issuer to the Indenture Trustee, for the benefit of the
Indenture Trustee and the Noteholders, and may be subsequently assigned by the
Indenture Trustee to any successor Indenture Trustee.  The Servicer hereby
expressly agrees to each such assignment and agrees that all of its duties,
obligations, representations and warranties hereunder shall be for the benefit
of, and may be enforced by, the Indenture Trustee, and, if provided in the
Indenture, by the Noteholders.

 

Section 8.02  Assignment by Servicer.

 

None of the rights or obligations of the Servicer hereunder may be assigned
without the prior written consent of the Issuer and the Indenture Trustee
(acting upon the instructions of a Global Requisite Majority of Noteholders;
provided that nothing herein shall preclude the Servicer from performing its
duties hereunder through the use of agents to the extent that such use is
consistent with the Servicer’s business practices in dealing with similar assets
held for its own account; and provided, further, that the use of an agent shall
not relieve the Servicer from any of its obligations hereunder.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.01  Amendment.

 

(a)           This Agreement may be amended from time-to-time by the Servicer
and the Issuer, but without the consent of any of the Noteholders, to cure any
ambiguity, to correct or supplement any provision herein that may be
inconsistent with any other provisions herein, or to add or amend any other
provisions with respect to matters or questions arising under this Agreement;
provided, however, that such action shall not, as evidenced by an Opinion of
Counsel, adversely affect in any material respect the interests of the
Noteholders, the Indenture Trustee, the Administrative Agent or any other
Indemnified Party.

 

(b)           This Agreement may also be amended from time-to-time by written
amendment duly executed by the parties hereto with the consent of a Global
Requisite Majority of Noteholders; provided, however, that such amendment may
not, without the consent of all of the Noteholders (i) reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on the
Collateral or distributions that are required to be made for the benefit of the
Noteholders, (ii) reduce the aforesaid percentage of Noteholders which are
required to consent to any such amendment or take any other action hereunder, or
(iii) modify this Section 9.01.  The Servicer shall deliver copies of any
amendment to this Agreement to the Indenture Trustee.

 

24

--------------------------------------------------------------------------------


 

Section 9.02  Waivers.

 

No failure of delay on the part of the Issuer or any Owner Trust in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other or further exercise thereof or the exercise of any
other power, right or remedy.

 

Section 9.03  Notices.

 

All communications and notices pursuant hereto to any party shall be in writing
or by telegraph or telecopy and addressed or delivered to it at its address (or
in case of telecopy, at its telecopy number at such address) as follows or at
such other address as may be designated by it by notice to the other party and,
if mailed or sent by telegraph, shall be deemed given when mailed, communicated
to the telegraph office or telecopy:

 

(a)           in the case of the Servicer:

 

Willis Lease Finance Corporation
2320 Marinship Way, Suite 300
Sausalito, California 94965
Telecopy:  (415) 331-0607
Attention:  Counsel

 

(b)           in the case of the Issuer:

Willis Engine Funding LLC
2320 Marinship Way
Sausalito, California 94965
Telecopy:  (415) 331-0607
Attention: Chief Financial Officer

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071
Attention: Brian D. Kilb

 

Section 9.04  Costs and Expenses.

 

The Servicer will pay all expenses incident to the performance of its
obligations under this Agreement and the Servicer agrees to pay all reasonable
out-of-pocket costs and expenses of the Issuer and each Owner Trust, including
fees and expenses of counsel, in connection with the enforcement of any
obligation of the Servicer hereunder.

 

Section 9.05  Third Party Beneficiaries.

 

The Indenture Trustee, the Noteholders, the Administrative Agent and each
Indemnified Party and each Owner Trust are express third party beneficiaries to
this Agreement.

 

25

--------------------------------------------------------------------------------


 

Section 9.06  Survival of Representations.

 

The respective agreements, representations, warranties and other statements by
the Issuer and the Servicer set forth in or made pursuant to this Agreement
shall remain in full force and effect and will survive the Closing Date.

 

Section 9.07  Headings and Cross-References.

 

The various headings in this Agreement are included for convenience only and
shall not affect the meaning or interpretation of any provision of this
Agreement.  References in this Agreement to Section names or numbers are to such
Sections of this Agreement.

 

Section 9.08  Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to the conflicts of law principles thereof.

 

Section 9.09  Consent to Jurisdiction.

 

Each of the parties hereto irrevocably submits to the non-exclusive jurisdiction
of any state or Federal court sitting in New York County over any suit, action
or proceeding arising out of or relating to this Agreement.  Each of the parties
hereto irrevocably waives, to the fullest extent permitted by law, any objection
which it may have to the laying of the venue of any such suit, action or
proceeding brought in such a court and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum. 
Each of the parties hereto agrees that the final judgment in any such suit,
action or proceeding brought in such a court shall be conclusive and binding
upon each of the parties hereto and may be enforced by the courts of New York
(or any other courts to the jurisdiction of which it is subject) by a suit upon
such judgment, provided that service of process is effected upon it as permitted
by law; provided, however, that each of the parties hereto does not waive, and
the foregoing provisions of this sentence shall not constitute or be deemed to
constitute a waiver of, (i) any right to appeal any such judgment, to seek any
stay or otherwise to seek reconsideration or review of any such judgment or
(ii) any stay of execution or levy pending an appeal from, or a suit, action or
proceeding for reconsideration or review of, any such judgment.

 

Section 9.10  Counterparts.

 

This Agreement may be executed in two or more counterparts and by different
parties on separate counterparts, each of which shall be an original, but all of
which together shall constitute one and the same instrument.

 

Section 9.11  General Interpretive Principles.

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

(a)           accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date hereof,

 

26

--------------------------------------------------------------------------------


 

(b)           references herein to “Articles”, “Sections”, “Subsections”,
“paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, paragraphs and other subdivisions of
this Agreement;

 

(c)           a reference to a Subsection section without further reference to a
Section is a reference to such Subsection section as contained in the same
Section in which the reference appears, and this rule shall also apply to
paragraphs and other subdivisions;

 

(d)           the words “herein”, “hereof”, “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; and

 

the term “include” or “including” shall mean without limitation by reason of
enumeration.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

 

 

Name: Donald A. Nunemaker

 

 

Title: Executive Vice President,
Chief Operating Officer

 

 

 

 

WILLIS ENGINE FUNDING LLC

 

 

 

 

 

 

 

By:

/s/ MONICA J. BURKE

 

 

 

Name: Monica J. Burke

 

 

Title: Chief Financial Officer

 

28

--------------------------------------------------------------------------------